DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 7-11, 13-14 and  16-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0361227 to Schmidt et al., (hereinafter “Schmidt”) or its WO equivalent WO 2014/127951.
The rejection stands as pert reasons of record incorporated herein by reference and discussion below. (With all references made with respect to the US patent document).
Specifically, as discussed in the previous office action, Schmidt discloses microcapsules comprising a core within a polymeric shell.  See the entire document.  The polymeric shell comprises a copolymer formed from: up to 70  wt% , by weight of the polymeric shell, of a first shell monomer which is ethylenically unsaturated and which has more than one 
While the upper end of the amount rage of 70 % for the first shell monomer which is ethylenically unsaturated and which has more than one ethylenic double bond is slightly below than the claimed minimum amount of 75 %; and the minimum amount of the second shell monomer which is ethylenically unsaturated and which has one ethylenic double bond disclosed by Schmidt is 30 wt %, which is above the permissible amount of the second shell monomer (given that the first monomer is required by the instant claims to be at least 75%), it has been established by the case law that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case,  the positions that the same (or expected variants) of the properties are expected from the shells that comprise 75/25 wt % and the shells comprising 70/30 wt % of the first and the second monomer respectively,  is supported by instant application disclosing(and 
The core comprises an active substance such as a phase change material (PCM); and the polymeric shell forms as low as 5 % of the total weight of the microcapsules, which makes the claimed amounts of the shell at least obvious, [0023].
The first shell monomer , which has more than one ethylenic unsatruration may be selected from various diol acrylates, such as alkanediol di(meth)acrylates and other monomers that inherently include more than one functional group such as two, three or four (meth)acrylic groups. [0034]. 
The second shell monomer is disclosed as selected from acrylic acid, methacrylic acid, acrylic acid esters, etc.  [0032], claim 1.
The alkanediols di(meth)acrylates, such as thanediol diacrylate, ethylene glycol dimethacrylate, butylene glycol 1,3-dimethacrylatedisclosed by Schmidt are expressly disclosed by Schmidt as “sparingly soluble” in water.  See [0034].  On the other hand, the disclosed (meth)acrylic acids 
The microcapsule comprises a phase change material, which may be, for example, fatty acids, fatty alcohols or other substances which are not hydrocarbons, thus meeting limitation of the core having “at most 40wt% of hydrocarbon.”  The core as disclosed by Schmidt,  comprises 90 % of the active material, or PCM. [0021].
The microcapsule emulsion disclosed in illustrative example comprises more than 20 wt % of the active components. 
The reference expressly discloses that it is preferable that the lipophilic substance (PSC active materials) is a mixture which comprises a wax in the amounts corresponding to the claimed.  Waxes such Sasolwax 6805, British Wax 1357, stearic acid, and chloroparaffins are expressly disclosed as suitable in [0028].  Such waxes inherently exhibit the claimed boiling point in excess of 320 C.  For example, boiling temperature  of stearic acid is 361 C.  
The melting point (Tm) of stearic acid is about 69 C, while Tm of PCM disclosed in [0025] of Schmidt, such as, for example exemplified propyl 
As evident from the applicants own disclosure, waxes inherently act as nucleating agents, thus satisfying limitations of newly added claim 17. 
Schmidt further discloses spray drying the microcapsule /emulsion polymer composition to form powder comprising microcapsules.  Such powders contain more than 60 wt % of the active components based on the amounts of such component in the microcapsules and the amounts of shell and emulsion polymer in the powder.  See, for example, illustrative example.
Schmidt further discloses that the dried microcapsules are suitable for incorporation into various polymers and polymer molding, thus making it a plastic product.  
The Schmidt reference further discloses that it is known to fabricate polymers containing such microcapsules in the form of foils or fibers [0016], thus making the claimed products (such as textiles i.e., products made of fibers) obvious.
The microcapsules disclosed by the reference are obtained by the process that comprises the steps of: a ) forming a polymerization system comprising an aqueous phase and a dispersed oil phase wherein the active 
Schmidt does not address the half height of the microcapsules as measured by thermogravimetric analysis.  However, since the Schmidt reference discloses microcapsules with the shell composition obtained from the monomers substantially identical to the claimed monomers that can be used in the substantially the same amounts as claimed, and also  discloses similar PCH materials to be incorporated into the shell (such, as, for example methyl stearate disclosed as a preferred PCM by both Schmidt [0025] and the instant application [0105] with respect to corresponding US PGPub), it is reasonable expected that such microcapsules (which are fully within the disclosure of Schmidt) would exhibit the claimed half height property.
The invention as claimed, therefore is fully within the purview of the Schmidt reference and choosing specific components and specific amounts of the components from expressly disclosed lists of suitable components (which include the claimed components) and similar amounts of components would have been obvious with reasonable expectation of achieving adequate results.

Claims 1, 3, 5, and 8-10, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0003518 to Grey,  (hereinafter “Grey”).
Grey discloses microcapsules comprising a core within a polymeric shell.  See the entire document.  The polymeric shell comprises a copolymer formed from: up to 99 wt% , by weight of the polymeric shell, of a first shell monomer which is ethylenically unsaturated and which has more than one ethylenic double bond; from 5 to 95 wt % by weight of the polymeric shell, of a second shell monomer which is ethylenically unsaturated and which has one ethylenic double bond; and iii) optionally, of one or more other shell monomers.  See the entire document, abstract, claims.  The core comprises an active substance such as a phase change material (PCM); and the polymeric shell forms as low as 6 % of the total weight of the microcapsules, which makes the claimed amounts of the shell at least obvious, [0023], claim 2.
The first shell monomer , which has more than one ethylenic unsatruration may be selected from various diol acrylates, such as alkanediol di(meth)acrylates and other monomers that inherently include 
The second shell monomer is disclosed as selected from acrylic acid, methacrylic acid, acrylic acid esters, etc.  [0048], claim 3.
Grey expressly discloses that water solubility of the monomer that has one ethylenic unsaturation is below 5 g per 100 ml of water at 25 C., but usually less than 2 or 1 g/100 cc.  [0051].  Similarly, the water solubility of the monomer that has more than one ethylenic unsaturation is below 5 g per 100 ml of water at 25 C., but usually less than 2 or 1 g/100 cc.  This disclosure implies that the solubility of the second monomer may be higher than the first monomer, for example, 5 mg vs 2 mg/ 100 ml.  Moreover, the Grey reference expressly discloses addition of another monoethylenically unsaturated monomer,such as acrylic acid (in the amounts corresponding to the amounts of the second monomer).  Such monomers are highly water soluble and inherently exhibit water solubility higher that water solubility of any of alklene diol diacrylates. 
The microcapsule comprises a phase change material, which may be, for example, an inorganic substance as disclosed, for example, in [0076] and  thus inherently meeting limitation of the core having “at most 
Grey further expressly discloses that “When the hydrophobic liquid or wax is a phase change material used for thermal storage in may be used in conjunction with a suitable nucleating agent to prevent supercooling, for instance as described in U.S.  Pat.  No. 5,456,852. “ The referenced patent 5,456,852 expressly discloses that nucleating agent has a melting point of at least 10 C higher than the encapsulated liquid with illustrative examples in which the TM difference is within the claimed range of claim 17.  The amounts of the nucleating agents disclosed in the referenced patent correspond to the claimed amounts. 
The microcapsule emulsion disclosed in illustrative example comprises more than 20 wt % of the active components, i.e., hydrophobic liquid or wax. 
The microcapsules disclosed by the reference are obtained by the process that comprises the steps of: a ) forming a polymerization system comprising an aqueous phase and a dispersed oil phase wherein the active substance is present in the oil phase; b) polymerizing the shell monomers to form the microcapsules comprising a core of the oil phase within the polymeric shell as per illustrative example. 

In [0093] the reference discloses that the microcapsules may be incorporated in coatings in the form of dried particulate matrial, thus inherently disclosing powders made of microcapsules 9Givem the microscopic size of the microcapsules), which powders contatin more than 60 % of the PCM (active material) as per discussion above.
Gery does not address the half height of the microcapsules as measured by thermogravimetric analysis.  However, since the Greycreference discloses microcapsules with the shell composition obtained from the monomers substantially identical to the claimed monomers that can be used in the substantially the same amounts as claimed, and also  discloses similar PCH materials to be incorporated into the shell (such, as, for example hydrocarbons and waxes discloses as a suitable PCM by both Schmidt (throughout the specification) and the instant application [0093] with respect to corresponding US PGPub), it is reasonable expected that such microcapsules (which are fully within the disclosure of Grey) would exhibit the claimed half height property.
The invention as claimed, therefore is fully within the purview of the Grey reference and choosing specific components and specific amounts of .
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0003518 to Grey,  (hereinafter “Grey”) in combination with Schmidt.
This is an alternative rejection of claim 11. 
The disclosure of Grey is discussed above.  While disclosing several suitable PCM, Grey does not disclose PCM that correspond to the claimed PCM.
Schmidt discloses that PCM that correspond to the claimed, such as fatty acids, are known functional equivalents to the PCM disclosed in Grey for production of microcapsules [0025].  Thus use of the claimed PCM in the microcapsules of Grey would have been obvious as functional equivalents of PCM disclosed by Grey with reasonable expectation of success. 
Grey, while disclosing dried microcapsules does not specifically address the form of the dried microcapsules. 
.


Response to Arguments

Applicant's arguments filed 4-26-21 have been fully considered but they are not persuasive. The applicants argue that the prior art does not disclose the second shell monomer has a higher solubility in water at 25 0C than the first shell monomer as recited in claim 1 and a core further comprising 1 to 40 wt%/ of a carrier material having a boiling point of 320 to 600  C. 

The applicants further argue that Gray does not disclose the limitations of claim1.  As discussed above, this is not correct and Grey does disclose the limitations of the amended claim 1. 
The invention as claimed, therefore is still considered to be unpatentable over the disclosures of the cited prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ